Citation Nr: 1145593	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  08-28 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder.

2.  Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel





INTRODUCTION

The Veteran had active service from July 1990 to January 1992.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for a psychiatric disorder and a back disability.  For both issues, however, the Board finds that further evidentiary development is necessary prior to final adjudication of the appeal.  

Although the service treatment records do not specifically make reference to a psychiatric disability, an entry dated in January 1992, just prior to service discharge, shows that the Veteran underwent a psychiatric evaluation after talking to another shipmate about "doing something harmful to himself."  The examiner later concluded that, although there was no disqualifying major mental disease or defect, the Veteran's longstanding personality disorder with passive-aggressive and immature traits, made him unsuitable for further service.  The Veteran was cleared psychiatrically, with no significant mental illness found, for appropriate administrative action and discharged from service.  

Post-service records include treatment for a psychiatric condition, variously diagnosed as major depression, panic disorder, and adjustment disorder with depression and anxiety.  While there is no medical evidence showing a relationship between his current problems and service, the Veteran's in-service psychiatric history raises significant medical questions regarding the onset of the subsequently-diagnosed disability.  
Accordingly, definitive medical evidence on the question of whether the Veteran currently has an acquired psychiatric disability and of whether any such disorder is related to service is needed before the issue can be properly adjudicated.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With regard to the Veteran's back disability, service treatment records show that the Veteran sustained injuries in a motor vehicle accident in October 1991.  At that time, his complaints were confined to his upper extremities, neck, and chest area with no specific mention of the lumbar spine.  In addition, post-service medical records reflect the Veteran's complaints of back pain that were attributed to at least two post-service slip-and-fall injuries in 2004 and 2007.  Private treatment records dated in May 2008 show radiological evidence of disc herniation at L4-5.  

These post-service records also show that, in August 2007, the Veteran was afforded a VA examination to more accurately determine the exact nature and etiology of any current back disability, and the extent to which any pathology now present is related to service.  Although it appears that the VA examiner conducted a proper evaluation of the Veteran's condition at the time (and noted the history of a car accident during service), the examiner did not provide any opinion as to a relationship between the Veteran's chronic low back strain and his time in service.  As a result, the Board finds that the VA medical opinion is inadequate for VA purposes.  See Hayes v. Brown, 9 Vet. App. 67, 73 (1996).  Once VA undertakes the effort to provide an examination when developing a service-connection claim, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As such, the Board has no discretion and must remand this matter for a medical opinion to determine whether the Veteran currently has a back disorder that had its onset during his period of active duty military service. 

In addition, on remand, an attempt should be made to update the file with records of any pertinent VA treatment received since June 2009.  See 38 C.F.R. § 3.159(c)(2) ; see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent). 

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms from the Veteran, procure any medical records, not already in the claims file, pertaining to back and psychiatric treatment received since June 2009.  The Board is particularly interested in records of back and psychiatric treatment that the Veteran may have received at the VA Medical Center in Detroit, Michigan since June 2009.  Document all attempts to obtain such records.  

If the AMC/RO is unable to obtain any pertinent evidence identified by the Veteran, so inform him and request that he obtain and submit it.  If any records are unavailable, do not exist, or further attempts to obtain them would be futile, document this fact in the claims file.  All such available records should be associated with the claims folder.  See 38 U.S.C.A. § 5103A(b).

2.  Then, schedule the Veteran for an examination to determine the nature, extent, and etiology of all current psychiatric disorder(s).  In conjunction with the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the psychiatrist.  The examiner should elicit from the Veteran a detailed history regarding the onset and progression of relevant symptoms, and the examination report should include a discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be performed, and the examiner should review the results of any testing prior to completing the report.  

For each chronic psychiatric disorder(s) (as opposed to a personality disorder) diagnosed on examination, the examiner should render an opinion as to whether it is at least as likely as not (i.e., at least a 50/50 degree of probability) that the first clinical manifestations of such disorder is(are) traceable to any incidents, symptoms, or treatment that the Veteran experienced or manifested during service or is(are) in any other way causally related to his active service.  In answering this question, the examiner should address the Veteran's in-service hospitalization in January 1992.  The examiner should provide a complete rationale for all conclusions reached.  

3.  Also, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any back disability diagnosed on examination.  The claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  The examiner should elicit from the Veteran a detailed history regarding the onset and progression of relevant symptoms, and the examination report should include a discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be performed, and the examiner should review the results of any testing prior to completing the report.  

For any current back disability diagnosed on examination, the examiner should provide an opinion addressing whether it is at least as likely as not (i.e., at least a 50/50 degree of probability) that such disorder(s) is(are) traceable to any incidents, symptoms, or treatment that the Veteran experienced or manifested during service or is(are) in any other way causally related to his military service.  In answering this question, the examiner should address the Veteran's in-service car accident in October 1991 as the possible onset of, or precursor to, his current back disability.  The examiner should provide a complete rationale for all conclusions reached.  

4.  After completing these requested actions, the AMC/RO should readjudicate the claims on appeal.  If the benefit sought on appeal remains denied, the AMC/RO must furnish the Veteran and his representative an appropriate supplemental statement of the case. An appropriate period of time should be allowed for response. 

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for further development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

